 USDC IN/ND case 2:20-cv-00419-PPS-JEM document 1 filed 11/19/20 page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA

WESTFIELD INSURANCE COMPANY,
One Park Circle
Westfield Center, Ohio 44251,
                                                                  Case No.: 2:20-cv-419
                Plaintiff,

v.

BRANDON TOMASSONI,
7542 Hawk Court
Schererville, Indiana 46375

            Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        Plaintiff, Westfield Insurance Company, for its complaint against the above-named

defendant, states:

                                           JURISDICTION

        1.      The Subject Matter Jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§ 1332 as the plaintiff and the defendant are citizens of different states, are diverse parties and the

amount in controversy exceeds $75,000.00.

        2.      Venue is proper in the Northern District of Indiana pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events giving rise to the claims occurred in this

district and the property that is the subject of this action is situated in this district.

                                               PARTIES

        3.      Plaintiff, Westfield Insurance Company (“Westfield”), is a foreign company

licensed to sell insurance in the State of Indiana. Westfield is incorporated and domiciled in the




                                                     1
USDC IN/ND case 2:20-cv-00419-PPS-JEM document 1 filed 11/19/20 page 2 of 4


State of Ohio, with its principal place of business is located at One Park Circle, Westfield Center,

Ohio 44251.

       4.      Defendant, Brandon Tomassoni, is an adult citizen of Indiana residing at 7542

Hawk Court, Schererville, Indiana 46375.

                                             FACTS

       5.      All prior paragraphs are incorporated by reference.

       6.      On October 15, 2008, Mr. Tomassoni entered into a contract to rent the home from

TNT Properties, LLC, located at 8944 Kleinman Avenue, Highland, Indiana 46322 (the

“Property”). Mr. Tomassoni continued to rent the home until February, 2020.

       7.      On February 19, 2020, a fire occurred at the Property. The fire was witnessed

coming from the west side of the Property.

       8.      Upon a full and complete investigation, the cause of the fire was determined to be

either a cigarette that had been improperly discarded by Mr. Tomassoni or an unattended candle

left burning by Mr. Tomassoni.

       9.      As a result of this fire, the Property sustained damages in the amount of

$200,976.40.

       10.     At the time of the fire, Westfield had issued to TNT Properties, LLC, and there was

in full force and effect, a policy of insurance which insured TNT Properties, LLC against the

damages caused by the aforementioned fire. As required by the policy, Westfield paid to, or on

behalf of, TNT Properties, LLC, for the damages caused by the fire less any applicable deductible,

and is subrogated to the rights of TNT Properties, LLC, to the extent of its payments.

                            FIRST CAUSE OF ACTION
                    NEGLIGENCE AGAINST BRANDON TOMASSONI

       11.     All prior paragraphs are incorporated by reference.

                                                 2
USDC IN/ND case 2:20-cv-00419-PPS-JEM document 1 filed 11/19/20 page 3 of 4


       12.      At all times material hereto, Mr. Tomassoni owed TNT Properties, LLC a duty to

use reasonable care in the residential occupancy of the Property.

       13.      Mr. Tomassoni breached his duty to TNT Properties, LLC when he improperly

discarded a cigarette and/or left an unattended candle burning at the Property.

       14.      Mr. Tomassoni’s breach of his duty to TNT Properties, LLC was a direct and

proximate cause of the fire which resulted in damage to the Property paid for by Westfield.

                           SECOND CAUSE OF ACTION
                  BREACH OF CONTRACT BY BRANDON TOMASSONI

       15.      All prior paragraphs are incorporated by reference.

       16.      The lease between TNT Properties, LLC and Brandon Tomassoni provides that

Brandon Tomassoni is to be “responsible for any property damage or loss of income that occurs

because of [his] behavior.”

       17.      In the lease, Brandon Tomassoni also “agree[d] to keep the Premises in a clean,

slightly and healthful condition, and to make repairs…which are necessary to maintain the

Premises in good repair and condition.”

       18.      In addition, the lease required Brandon Tomassoni to return the premises “in as

good repair and condition as existed at the date of [the lease’s] execution.”

       19.      Brandon Tomassoni breached these and other provisions of the lease by

irresponsibly discarding a cigarette and/or leaving an unattended candle burning, thus significantly

damaging the Property and leaving it in poor repair and condition, contrary to the lease

requirements.

       20.      Mr. Tomassoni’s beaches were a direct and proximate cause of the damage to the

Property which was paid for by Westfield.




                                                 3
USDC IN/ND case 2:20-cv-00419-PPS-JEM document 1 filed 11/19/20 page 4 of 4


        WHEREFORE, Westfield Insurance Company demands judgment against the defendant

in an amount to be determined, plus prejudgment interest, all taxable costs and fees and all other

just and equitable relief.

Dated this _19th__ day of November, 2020.            YOST & BAILL, LLP
                                                     Attorneys for Plaintiff,
                                                     Westfield Insurance Company

                                                     /s/ Teirney S. Christenson______
                                                     Teirney S. Christenson
                                                     WI State Bar No.: 1056438
                `                                    2675 North Mayfair Road
                                                     Suite 600
                                                     Milwaukee, WI 53226
                                                     Telephone: (414) 203-2054
                                                     Facsimile: (414) 259-0610
                                                     tchristenson@yostbaill.com




                                                4
